Citation Nr: 0518519	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-06 865	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to a compensable disability rating for hearing 
loss in the left ear.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to January 
1986.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In September 2003 the Board remanded the case 
for further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

The September 2003 Board remand mistakenly indicated that the 
regulations for rating hearing loss had been revised during 
the pendency of the veteran's claim and remanded the claim in 
part for the RO to provide the veteran with copies of the 
revised regulations and for consideration of the claim under 
both the old and revised regulations.  The evidence of record 
indicates that the veteran submitted his claim for increased 
rating for left ear hearing loss in March 2000, after the 
revised regulations were enacted in June 1999.  While the RO 
did provide the veteran with copies of the revised 
regulations, his claim was properly considered under only the 
revised regulations, as they were in effect at the time he 
filed his claim.  Therefore, the Board finds that a remand is 
not required for compliance with this aspect of the September 
2003 remand.  See Stegall v. West, 11 Vet. App 268 (1998).

As noted in the September 2003 Board decision, the veteran 
has submitted claims of entitlement to service connection for 
the residuals of broken toes, broken fingers, and broken 
ribs.  The RO has not developed or adjudicated the issues and 
they are again referred to the RO for appropriate action.


FINDING OF FACT

The veteran has level I hearing in his left ear.




CONCLUSION OF LAW

The criteria for a compensable disability rating hearing loss 
in the left ear have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the January 2002 rating decision from which the current 
appeals originate.  The veteran was provided with a statement 
of the case in April 2002, and a supplemental statement of 
the case in January 2005, which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, the January 2002 rating decision 
relevantly denied a compensable disability rating for the 
veteran's service-connected left ear hearing loss.  Only 
after the rating action was promulgated did the RO, in 
February 2004, provide adequate notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim. 

While the notice provided to the veteran in February 2004 was 
not given prior to the first RO adjudication of the claim in 
January 2002, the notice was provided by the RO pursuant to 
the Board's September 2003 remand and prior to 
recertification of the claim, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran was specifically 
advised of what information and evidence was needed to 
substantiate his claim.  He was also advised of what evidence 
VA would obtain for him, and of what evidence he was 
responsible for submitting, and also advised to submit 
relevant evidence in his possession.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the February 
2004 VA letter and the statement of the case and supplemental 
statement of the case informed the veteran of the information 
and evidence needed to substantiate his claim.  Moreover, and 
as noted above, the correspondence notified the veteran as to 
which evidence would be obtained by him and which evidence 
would be retrieved by VA, and also suggested that he submit 
any evidence in his possession.  It is clear from submissions 
by and on behalf of the veteran that he is fully conversant 
with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, as well as all the documents 
submitted and associated with the claims file, were obtained 
by the RO.  38 U.S.C.A. § 5103A.  In this regard the Board 
notes that the record contains the following pertinent 
records:  VA compensation examination reports.  The veteran 
has not alleged that there are any other outstanding records.  
The Board consequently finds that VA's duty to assist the 
veteran in obtaining records in connection with the instant 
appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

Service connection was granted for left ear hearing loss in 
an August 1986 rating decision, and assigned an initial 
noncompensable disability rating.  

The RO received the veteran's current claim for a compensable 
disability rating for left ear hearing loss in March 2000.

A VA audio examination report, dated in July 2000, contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
-5
10
10
10
10
10
LEFT
10
0
15
20
5
10

As noted, these results show an average decibel loss of 10 in 
the left ear.  The speech recognition ability score was 92 
percent in the left ear.  The report notes the veteran's 
hearing acuity was within the normal limits from 250 to 8000 
Hz bilaterally and that word recognition in a quiet setting 
was good in both ears with no evidence of rollover.

In December 2004, the veteran again underwent VA audio 
examination, with audiometric findings that revealed puretone 
thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
5
5
5
10
20
10
LEFT
5
5
15
20
25
16

These results show an average decibel loss of 16 in the left 
ear.  The speech recognition ability score was 92 percent in 
the left ear.  The report noted the veteran had a mild 
sensorineural hearing loss at 6000 Hz and that word 
recognition in a quiet setting was good bilaterally with no 
evidence of rollover.  

Analysis

The veteran asserts that he is entitled to an increased 
rating for his left ear hearing loss.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The Board observes that in evaluating service-connected 
hearing impairment disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average pure tone decibel loss 
and speech discrimination percentage scores.  38 C.F.R. 
§ 4.85(b), Table VI (2004).  Disability ratings are assigned 
by combining a level of hearing loss in each ear.  38 C.F.R. 
§ 4.85(e), Table VII (2004).  

Service connection is currently in effect for only the left 
ear.  According to the regulations, if impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation, from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation of 
I.  38 C.F.R. § 4.85(f) (2004).  

Applying the results of the July 2000 and December 2004 VA 
audiology results show that the veteran's hearing in his left 
ear is consistent with level I hearing.  See 38 C.F.R. 
§ 4.85, Table VI.  As such, a noncompensable (0 percent) 
evaluation, and no more, is warranted.  Id., Table VII.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.


ORDER

An increased, compensable disability rating for left ear 
hearing loss is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


